                                                          United States District Court
                                                            Southern District of Texas

                                                               ENTERED
                IN THE UNITED STATES DISTRICT COURT            June 30, 2021
                FOR THE SOUTHERN DISTRICT OF TEXAS          Nathan Ochsner, Clerk
                         HOUSTON DIVISION


DAVID FOWLER, TDCJ #2224136,     §
                                 §
                Petitioner,      §
                                 §
v.                               §
                                 §      CIVIL ACTION NO. H-20-3982
BOBBY LUMPKIN, Director,         §
Texas Department of Criminal     §
Justice - Correctional           §
Institutions Division,           §
                                 §
                Respondent.      §


                   MEMORANDUM OPINION AND ORDER


     David Fowler has filed a Petition for a Writ of Habeas Corpus

By a Person in State Custody under 28 U.S.C. § 2254 ("Petition")
(Docket Entry No. 1), challenging a conviction for arson that was
entered against him in Harris County, Texas. The Petition includes
a supporting Memorandum (Docket Entry No. 1 1).       Now pending is
Respondent Bobby Lumpkin's Motion for Summary Judgment with Brief
in Support ("Respondent's MSJ") (Docket Entry No. 22) , arguing that
Fowler is not entitled to relief on any of his claims.    Fowler has
replied with Petitioner's Motion for Dismissal of Charges and
Conviction (Docket Entry No. 24).    After considering all of the
pleadings,   the state court record, and the applicable law, the
court will grant Respondent's MSJ and dismiss this action for the
reasons explained below.
                                I.    Background

     A local grand jury returned an indictment against Fowler in
Harris County Case No. 1523977, accusing him of arson by setting
fire to a vehicle belonging to the complainant. 1             The indictment
was enhanced for purposes of punishment with two additional
paragraphs, alleging that Fowler had at least two prior felony
convictions. 2 A jury in the 180th District Court of Harris County,
Texas, found Fowler guilty of arson as charged in the indictmept. 3

After Fowler admitted that the enhancement allegations in the
indictment were true and stipulated that he had several other prior
convictions, 4 the same jury sentenced him to 2 6 years' imprisonment
in the Texas Department of Criminal Justice. 5
     On direct appeal,         Fowler argued that the State               led to
present sufficient evidence to prove beyond a reasonable doubt that
he set      fire   to   a   vehicle   owned   by   the   complainant. 6      The



          Indictment, Docket Entry No. 23 10, p. 10. For purposes
of identification, all page numbers        er to the pagination
imprinted by the court's Electronic Case    ling ("ECF") system.
     2
      Indictment, Docket Entry No. 23-l0 r p. 10 (listing a 1989
conviction for theft as a third offender in Harris County Cause
No. 0543054 and a 1991 conviction for robbery in Harris . County
Cause No. 0590301).
     3
         Verdict on Guilt/Innocence, Docket Entry No. 23-10, p. 135.
     4
      Court Reporter's Record - Punishment Proceedings, vol. 7,
Docket Entry No.. 23-18, pp. 11-13.
     5
         Verdict _on Punishmen�, Docket Entry No. 23-10, p. 142.
     6
         Appellant's Brief, Docket Entry No. 23-5, p. 20.
                                       -2-
intermediate court of appeals rejected that argument and affirmed

the conviction after summarizing the evidence presented at trial as
follows:

         Appellant and Demetrius Lee, the complainant, have
    known each other for more than forty years.     In 2016,
    they entered into an agreement for appellant to purchase
    a white Chevrolet truck from Lee.       At the time, a
    mechanic was completing repairs on the truck, and the
    truck was not in Lee's possession. According to Lee, the
    total purchase price of the truck was $2,500, and
    appellant paid Lee $700 as a down payment.[] Appellant
    offered to pay the remaining balance on the truck in $30
    or $40 increments, which Lee did not consider to be a
    suitable arrangement.     Lee proposed that they "keep
    [their] friendship agreement" while terminating their
    business agreement and that he return appellant's $700
    down payment. Lee testified that he and appellant made
    plans to meet on September 16, 2016, for Lee to return
    appellant's down payment.
         Lee and his girlfriend, Bridget Nelson, lived in a
    house in northeast Houston. On September 15, 2016, the
    day before appellant and Lee were scheduled to meet,
    appellant stopped by Lee's house when Lee was not
    present. Appellant was "kind of acting erratically," and
    Nelson called Lee and passed her phone through the front
    door so Lee and appellant could speak.     Nelson heard
    appellant ask Lee, "When can you pay me my money?" Lee
    told appellant, "I am giving you your money tomorrow."
    Appellant responded,     "Well, okay, that's fine."
    Appellant then left Lee's house.
         Around 8:30 that evening, Lee and Nel�on were at
    home when appellant returned to the house.      Appellant
    started cursing and banging on the front door to the
    house, and Lee declined to speak further with appellant
    and stayed inside the house. At this time, a black truck
    was parked in Lee's driveway. Lee used this vehicle in
    his carpet-installing business.     He testified that he
    owned this truck and that this was not the truck that was
    the subject of the agreement between him and appellant -
    that truck, which was white, was being repaired and was
    not located at Lee's house.        Both Lee and Nelson
    testified that they had left a squeeze bottle containing
    lighter fluid sitting on their front porch.

                               -3-
      Lee and Nelson then received� pho�e call from�
family friend of Lee's, notifying them that they should
go outside. At Lee's direction, Nelson looked.through
th_e peephole of the front door, which had a view of their
driveway;    She saw appellant "standing iri front of our
black truck squeezing something that he had in his hand
and all I (saw] was flames."        Nelson saw appellant
squeeze lighter fluid onto Lee's black truck and she saw
a fire ignite. Nelson went outside and walked about ten
feet from the front door.        She "locked eyes" with
appellant, whom she had met on several occasions and whom
she identified in court, before going back inside the
house. She testified that the fire did not appear to be
an accident,· stating, "Because (appellant] had banged on
the door maybe ten minutes prior, banging and screaming,
telling (Lee] he want [ed] his money." Nelson stated that
she had "no doubt" that appellant lit the fire that
destroyed Lee's truck.
     When Lee learned that appellant had lighter fluid in
his hand, he looked outside and saw that appellant was
holding a container of lighter fluid and that his black
truck was burning. Lee described the fire as a "very
good blaze," and he stated that he had a "very good view
of it."   He saw appellant speak to someone near his
mailbox at the end of the driveway before leaving his
property, and Lee called the police. Lee acknowledged· on
cross-examination that he did not witness appellant pour
lighter fluid on his trfi�k or set the truck on fire.
     Lee· testified that while police officers and
firefighters were at his house investigating the fire,
appellant called him.     Lee put the call on speaker so
officers could hear the call, and he asked appellant why
he set the fire.     Appellant responded, "I told you I
wanted my money;" and Lee replied, "I told you I was
going to give you your money back tomorrow at 4: 30."
Appellant called Lee several times that evening, and, at
one point, Lee offer.ed to meet him at a nearby washeteria
and to give him whatever money Lee had in his possession
and the remainder of the down payment the next day, but
appellant did not appear for this meeting.
     While officers were still present at Lee's house,
appellant returned to the scene, riding in �he passenger
seat of a car. Lee was speaking to an investigator at
the time, and he told the investigator that appellant was
the one who started the fire. The investigator informed
other officers of what Lee had said, and the officers

                           -4-
detained appellant.   Lee identified appell'ant as the
perpetrator of the arson.
    . Houston Police Department Officer · J . . Hatcher was
dispatched to Lee's house, where he·saw a truck that had
been burned along the hood and the dashboard. This did
not look like an accidental fire to Hatcher; instead,
"[i]t looked like it was set."       Hatcher observed a
container of lighter fluid located on the ground near the
truck. Hatcher was present at Lee's house when appellant
returned to the scene as a passenger in a car, and, after
Lee identified appellant, Hatcher conducted a traffic
stop of the vehicle. Before officers arrested appellant,
appellant stated that he had come by Lee's house because
Lee owed him money and Lee had told him to come to the
house.
     J. Eli, an arson investigator with the Houston Fire
Department, was also dispatched to Lee's house, where he
learned that the fire had been located around the hood
and front windshield of the black truck. Eli examined
the entire truck and saw that there was almost no damage
to the truck's engine compartment, indicating that the
cause of the fire was likely not mechanical or
electrical. The damage from the fire was "contained to
the dashboard and the windshield and mostly on the hood,"
although a hole had burned through the windshield and
"scorched" a portion of the steering wheel and the
driver's seat. Based on the burn pattern, Eli determined
that the fire started on the outside of the truck. He
also determined, based on the damage to the truck, the
statements of Lee and Nelson, and the presence of the
container of lighter fluid located close to the truck,
that the fire was incendiary, "meaning that somebody
started the fire." Eli collected swabs from the truck,
as well as "a small amount of fire debris," and sent this
material to be tested for the presence of accelerants.
     G. Chapa is an "accelerant detection canine handler"
for the Houston Fire Department, and he works with dogs
who have been trained to detect the presence of various
acceleraribsi. He was dispatched to the scene, and he
walked his canine around the truck. He was.not able to
get his canine up near the hood and windshield of the
truck, where investigators believed the fire had started.
Chapa's canine did not alert on any portion of the truck,
nor did he alert on appellant. The canine did, however,
alert on a patch of grass approximately twelve feet from
the truck, and Chapa was told that this was the area

                           -$-
     around where officers had found the container of lighter
     fluid. Chapa offered several reasons why an accelerant­
     detection canine would not alert on a person, including
     the possibilities that the person changed their clothes,
     washed their hands, ha.a worn gloves, or did not have any
     accelerant on them. Chapa also testified that.lighter
     fluid is typically packaged in a squeeze -bottle, and
     that, when using this type of bottle, accelerant may not
     get on the user "because when you squeeze it, it projects
     [the fluid] away from you, instead of if you pour it,
     could splash on you."
          Emerald Nazareno, a forensic scientist with the
     Texas Department of Public Safety Forensic Arson
     Laboratory, conducted the technical review of the testing
     of the materials collected from the truck.            The
     laboratory testing involved using a, gas chromatograph/
     mass spectrometer to test for the presence of ignitable
     substances. The testing of the swabs and debris involved
     in this case revealed the presence of "medium petroleum
     distillate," which includes substances such as paint
     thinners, paint strippers, and charcoal lighter fluids.
           Ronald Magic, who had been friends with appellant
     for several years, testified on appellant's behalf.
     Magic testified that, on September 15, 2016, he first saw
     appellant around 3:00 or 4:00 p.m., when they gathered
     with others for a barbecue. At some point that evening,
     appellant received a phone call, which Magic heard
     because appellant had placed his phone on speaker. After
     the phone call, appellant asked Magic and another man
     they could "take him over there," which Magic understood
     to be "the place where the person said he got part of
      [appellant's] money for him."    Magic agreed to drive
     appellant, and they drove past Lee's house, where police
     were still present. Officer Hatcher then conducted a
     traffic stop on Magic's vehicle, and officers arrested
     appellant. Magic testified that the only times appellant
     was not in his presence from around 3:00 or 4:00 in the
     afternoon on September 15 to the time Hatcher stopped his
     vehicle were when appellant made two short trips to a
     convenience store across the street from the barbecue to
     purchase more beer. Magic had no personal knowledge "of
     any kind of arson at all."
Fowler v. State, No. 01-18 00883-CR, 2019 WL 6314907, at *1-3 (Tex.
App. -Houston [1st Dist.] Nov. 26, 2019) (mem. op�, not designated

                                -6-
for publication) (footnote omitted) .7             Thereafter, the Texas Court

of Criminal Appeals refused Fowler's petition for discretionary
review.8
        Fowler       challenged      his   conviction   further     by   filing   an
Application for a Writ of Habeas Corpus Seeking Relief From Final
Felony          Conviction   Under     [Texas]   Code   of   Criminal    Procedure,
Article 11.07            ( "State Habeas Application") ,       which raised ten
grounds for relief. 9           The trial court entered findings of fact and
conclusions         of   law,    recommending    that    Fowler's    State   Habeas
Application be "dismissed" for failing to present his claims in
compliance with the form required by Rule 73.1 of the Texas Rules

of Appellate Procedure.10             The Texas Court of Criminal Appeals did
not follow that recommendation and instead denied relief without a
written order.11
        Fowler now seeks federal habeas corpus relief from his arson

conviction under 28          u.s.c. § 2254 for the following reasons:


      Memorandum Opinion, Docket Entry No. 23-1, pp. 2-8 {footnote
        7

omitted) .
        8
            Electronic Record, Docket Entry No. 23-9, p. 1.
        9
            State Habeas Application, Docket Entry No. 23-23, pp. 5-38.
     1s tate's Proposed Findings of Fact, Conclusions of Law and
            0

Order, Docket Entry No. 23-23, pp. 74-75. Rule 73.1 of the Texas
Rules of Appellate Procedure governs the prescribed form and other
criteria that an applicant must comply with when seeking habeas
corpus review under Article 11.07 of the Texas Code of Criminal
Procedure. See Tex. R. App. P. 73.1.
     11     Action Taken on Writ No. 24,377-03, Docket Entry No. 23-22,
p. 1.
                                           -7-
      ( 1)   He was prejudiced when a juror saw him in the
             hallway being escorted to court while wearing
             orange jail 6lothing.

      (2)    The .State violated Article 28.10 of the Texas Code
             of Criminal Procedure by amending the indic:!tment
             without returning to the grand jury, which resulted
             in a �fatal variance" between the pleading and the
             proof.
      (3)    The State destroyed the bottle of lighter fluid
             found at the scene before testing for Fowler's
             fingerprints or DNA in violation of Brady v.
             Maryland, 83 S. Ct. 1194 (1963) and Arizona v.
             Youngblood, 109 S. Ct. 333 (1988).
      (4)    He was denied effective assistance of counsel when
             his attorney failed to:
              (a)   obtain records of phone calls from Fowler
                    to the complainant asking for money;

              (b)   obtain a recorded 911 call showing that
                    Fowler called the police first before the
                    complainant did;
              (c)   call the polide officer who responded to
                    the 911 call as a witness so that he
                    could testify that he ran the licence
                    plate   to   determine   the   vehicle's
                    ownership; and
              (d)   call Gwen Harden, an       eyewitness,   to
                    testify on his behalf.12
Noting that these claims were among those that were summarily
denied by the Texas Court of Criminal Appeals, the respondent moves
for summary judgment because Fow.ler fails to demonstrate that he is
entitled to relief under the federal habeas corpus standard of
review.13



      Petition, Docket Entry No. 1, pp. 6-7; Memorandum, Docket
     12

Entry No. 1-1, pp. 1-2, 5-7.
     13   Respondent's MSJ, Docket Entry No. 22, pp. 13-24.
                                    -8-
                       II.       Standard of Review

     Where the Texas Court of Criminal Appeals has denied a state
habeas application without a written order, as it has in this case,

that decision qualifies as an adjudication on the merits, which is
subject to deference under the federal habeas corpus standard of
review established by the Antiterrorism and Effective Death Penalty
Act (the "AEDPA"), 28 U.S.C.       §   2254(d).   See Anaya v. Lumpkin, 976
F.3d 545, 550 (5th Cir. 2020); see also Miller v. Johnson, 200 F.3d

274, 281 (5th Cir. 2000) ("Under Texas law a denial of relief by
the Court of Criminal Appeals serves as a denial of relief on the

merits of the claim."). 14 Under the AEDPA standard a federal habeas
corpus court may not grant relief unless the adjudication "resulted
in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by
the Supreme Court of the United States[.]" 28 U.S.C.          §   2254(d)(1).
Likewise, if a claim presents a question of fact, a petitioner
cannot obtain federal habeas relief unless he shows that the state
court's decision "was based on an unreasonable determination of the
facts in light of the evidence presented in the State court
proceeding."   28   u.s.c.   §   2254(d)(2).      "Because a federal habeas



      The Texas Court of Criminal Appeals has clarified that "a
     14

'denial' signifies that we addressed and rejected the merits of a
particular claim while a 'dismissal' means that we declined to
consider the claim for reasons unrelated to the claim's merits."
Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).
                                       -9-
court only reviews the reasonableness of the state court's ultimate
decision, the AEDPA inquiry is not altered when,· as in this case,
state.habeas relief is denied without an opinion."    Schaetzle v.

Cockrell, 343 F.3d 440, 443 (5th Cir. 2003).
     The highly deferential legal standard found in      §   2254 (d)
"imposes important limitations on the power of federal courts to
overturn the judgments of state courts in criminal cases."     Shoop
v. Hill, 139 S. Ct. 504, 506 (2019).   "A state.court's decision is
deemed contrary to clearly established federal law if it reaches a
legal conclusion in direct conflict with a prior decision of the
Supreme Court or if it reaches a different conclusion than the
Supreme Court on materially indistinguishable facts." Matamoros v.
Stephens, 783 F.3d 212, 215 (5th Cir. 2015) (citations and internal
quotation marks omitted). To constitute an "unreasonable applica­
tion of" clearly established federal law, a state court's holding
"must be objectively unreasonable, not merely wrong; even clear
error will not suffice."   Woods v. Donald, 135 S. Ct. 1372, 1376
(2015) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).
"To satisfy this high bar, a habeas petitioner is required to 'show
that the state court's ruling on the claim being presented in
federal court was so lacking in justification that there was an
error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.'" Id. (quoting Harrington
v. Richter, 131 S. Ct. 770, 786-87 (2011)).

                               -10-
                               III.   Discussion

A.     The Right to a Fair Trial (Claim 1)

       Fowler's first claim for habeas corpus relief is that he was

prejudiced       when one of the jurors saw him being escorted by

deputies while wearing orange jail clothing. 15 Fowler contends that

the incident deprived him of the right to a fair trial.16 The

respondent argues that Fowler is not entitled to relief because he

does not demonstrate that a constitutional violation occurred. 17

       A state criminal defendant's right to a fair trial by an

impartial jury is guaranteed by the Due Process Clause of the

Fourteenth Amendment.         See, e.g., Cone v. Bell, 129 S. Ct. 1769,

1772    (2009);    Irvin v.   Dowd,   81 S. Ct. 1639,      1642    (1961)   ("In

essence,       the right to jury trial guarantees to the criminally

accused a fair        trial   by   a panel   of   impartial,      'indifferent'

jurors."). "The presumption of innocence, although not articulated

in the Constitution, is a basic component of a fair trial under our

system of criminal justice."          Estelle v. Williams, 96     s.   Ct. 1691,

1692 (1976) .       For this reason, the use of "visible shackles" or

restraints are inherently prejudicial and are prohibited during the

guilt-phase of trial unless justified by a state interest specific



      Petition, Docket Entry No_. 1, p. 6; Memorandum, Docket Entry
       15

No. 1-1, p. 1.
       16
            Memorandum, Docket Entry No. 1-1, p. 1.
                                                      ..
       17
            Respondent's MSJ, Docket Entry No. 22, pp. 13 15.

                                      -11-
to each trial, such as courtroom safety and security.          See Deck v.

Missouri, 125 S. Ct. 2007, 2010 (2005); Chavez v. Cockrell, 310
F.3d 805, 808-09 (5th Cir. 2002).           Similarly, the Supreme Court
prohibits requiring a defendant to appear before a jury in prison
clothing because "the constant reminder of the accused's condition
implicit in such distinctive, identifiable attire may affect a
juror's judgment" and is "likely to be a continuing influence
throughout the trial."        Williams, 96 S. Ct. at 1693.
     The record reflects that the trial court addressed this issue
outside of the jury's presence after it received information from
a bailiff that an "alternate juror potentially saw the back of
[Fowler] while he was still dressed out in an orange jumpsuit,
identifying him as a prisoner," while he was being escorted to

court that morning. 18    Defense counsel asked the trial court to

question the      alternate    juror to determine what she        saw, if
anything, that might affect the presumption of innocence. 19          The
trial court noted that defense             counsel's   concerns about the
presumption of innocence were "somewhat overstated" because the
jury had already heard a substantial amount of evidence against
Fowler at that point, and the trial was "one witness away from the
State's case being closed. 1120     The trial court agreed to instruct



      Court Reporter 1 s Record - Jury Trial Proceedings, vol. S,
     18

Docket Entry No. 23-16, p. 6.
     19   Id. at 6-7.


                                    -12-
the jury that "nothing outside of sworn testimony and evidence can

be considered" and proceeded to question the alternate juror. 21 The
alternate juror acknowledged that she arrived early that morning
and that she saw the bailiff ( "Deputy Glover") in the hallway. 22
The trial court asked the alternate juror if she saw the defendant
in the hallway, and she replied that she had not. 23        After trial
resumed, the State proceeded to call one last witness and then
rested its case. 24
      Fowler insists that the alternate juror lied about seeing him
in the hallway and that, after viewing him "jail house orange,"
she was allowed to enter the jury room and "prejudice the entire
jury against [him] . " 25    Fowler has presented no evidence in support
of his claim that the alternate juror lied about seeing him dressed
in prison garb.         The jury was polled after the guilty verdict was
announced and there is no evidence that the alternate juror served
during deliberations. 26       There is also no evidence that any juror
who did serve was tainted or biased against him.       The Fifth Circuit
has emphasized that "bald assertions" unsupported by evidence and



     21
          Id. at 7-8.
     22
          Id. at 8.
     23
          Id. at 8-9.
     24
          Id. at 12-43.
     25
          Memorandum, Docket Entry No. 1-1, p. 1.
      Court Reporter' s Record - Argument Proceedings, vol .
     26
                                                                     6,
Docket Entry No. 23-17, pp. 28-29.
                                     -13-
"mere conclusory allegations do not raise a constitutional issue in

a habeas proceeding."     Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th
Cir. 1983) (per curiam) (citing Schlang v. Heard, 691 F.2d 796, 798

(5th Cir. 1982) (collecting cases)).      Because Fowler has presented
no evidence in support of his claim, he fails to demonstrate that
the state court's decision was unreasonable or that relief was
improperly denied by the Texas Court of Criminal Appeals.          As a
result, Fowler fails to show that he is entitled to relief under 28
U.S.C. § 2254(d).


B.   Sufficiency of the Indictment (Claim 2)

     Fowler argues that the indictment in this case was invalid
because the State improperly amended the charges against him two
days before the start of his trial without returning to the grand
jury for their approval. 27    Fowler contends that the State violated
Article 28 .10 of the Texas Code of Criminal Procedure, 28 which
provides as follows:
     (a)     After notice to the defendant, a matter of form or
             substance in an indictment or information may be
             amended at any time before the date the trial on
             the merits commences. On the request of the
             defendant, the court shall allow the defendant not
             less than 10 days, or a shorter period if requested
             by the defendant, to respond to the amended
             indictment or information.
     (b)     A matter of form or substance in an indictment or
             information may also be amended after the trial on


     27
          Memo;randum, Docket Entry No. 1-1, p. 2.
     2sra.
                                   -14-
           the merits commences if the defendant does not
           object.
     (c)   An indictment or information may not be amended
           over the defendant's objection as to form or
           substance if the amended indictment or information
           charges the defendant with an additional or
           different offense or if the substantial rights of
           the defendant are prejudiced.
Tex. Code Crim. Proc. art. 28.10. Fowler appears to argue that the
State's failure to amend the indictment properly in compliance with
Article 28.10 resulted in a "fatal variance" between his indictment
and the proof presented at trial. 29
     In a federal habeas proceeding under 28 U. s.C.       §   2254 a
petitioner's claim of fatal variance between his indictment and the
proof presented at trial is construed as an attack             on the
sufficiency of the indictment, which implicates the trial court's

jurisdiction.   See, e.g., Williams v. Collins, 16 F.3d 626, 637
(5th Cir. 1994). The Fifth Circuit has held that "the sufficiency
of a state indictment is not a matter for federal habeas corpus
relief unless it can be shown that the indictment is so defective
that the convicting court had no jurisdiction."   Evans v. Cain, 577
F.3d 620, 624 (5th Cir. 2009) (per curiam) (emphasis in original)
(citing Branch v. Estelle, 631 F.2d 1229, 1233 (5th Cir. Unit A
1980); McKay v. Collins, 12 F.3d 66, 68 (5th Cir. 1994)).      "State
law dictates whether a state indictment is sufficient to confer a
court with jurisdiction."     Williams,   16 F.3d at 637   (citation




                                -15-
omitted).       The Supreme Court has repeatedly held that "federal

habeas· corpus relief does not· 1               for errors of state law."
Estelle v. McGuire, 112 S. Ct. 475, 480 (1991); Lewis v. Jeffers,
110 S. Ct. 3092, 3102 (1990); Pulley v. Harris, 104 S. Ct. 871,
874-75 (1984).
     The     respondent     contends     that   Fowler's     challenge   to    the
sufficiency of his indictment is not actionable on federal habeas
corpus review because his claim concerns an alleged violation of
state law. 30    The respondent notes that Fowler's claim was rejected
by the Texas Court of Criminal Appeals on state collateral review,
which constitutes an implicit finding that the indictment was
sufficient to confer jurisdiction on the trial court. 31                 As the
respondent      correctly    observes,    the   issue   is    foreclosed      from
consideration on federal habeas review if "the sufficiency of the
[indictment] was squarely presented to the highest court of the
state on appeal,       and that court held that the trial court had
jurisdiction over the case."       Wood v. Quarterman, 503 F. 3d 408, 412
(5th Cir. 2007) (citation omitted).             Because the Texas Court of
Criminal Appeals rejected Fowler's claim that the indictment was
invalid and necessarily found that              was sufficient to vest the
trial court with jurisdiction, this court need not address that
issue.     See id.; see also Evans, 577 F.3d at 624 (citing McKay, 12
F.3d at 68).

     30
          Respondent's MSJ, Docket Entry No. 22, pp. 15-16.
     31   Id. at 16.
                                       -16-·
     Fowler fails to otherwise show that his indictment was amended
improperly in.violation of Article 2s�10 or that a fatal variance
occurred.    The record reflects that on September 20, 2018, Fowler
was arraigned in open court before the start of his trial. 32            The
indictment that was returned by the grand jury against Fowler on
October 27, 2016, was read into the record and he entered a plea of
not guilty. 33      The record further reflects that· on September 21,
2018, a handwritten change was made to the indictment that was
returned by the grand jury on October 27,         2016,   to correct a
typographical error in the spelling of a word. 34     On the first day
of trial,   Fowler was arraigned before the jury, where the same
charges were read into the record. 35       The intermediate court of
appeals reviewed the proof presented at trial and concluded that
there was sufficient evidence to support Fowler's conviction on the
charged arson offense.             Fowler, 2019 WL 6314907,   at *3-6.
Fowler does not show that his claim has merit or that the state
court unreasonably denied him relief.      Accordingly, the respondent
is entitled to summary judgment on this claim.



      Court Reporter's Record - Arraignment Proceedings, vol. 2,
     32

Docket Entry No. 23-13, pp. 3, 4.
     33
            at 5.
      See Indictment, Docket Entry No. 23-10, p. 10 (crossing out
     34

the word "ignighting [sic]" and replacing it with "igniting 11   )   •




      Court Reporter's Record - Jury Trial Proceedings, vol. 4,
     35

Docket Entry No. 23-15, pp. 11 12.
                                    17-
C.      Destruction of Evidence (Claim 3)

        The complainant's ,girlfriend testified that she saw Fowler
squeeze a bottle of lighter fluid onto a vehicle owned by the
complainant, igniting it on fire approximately ten minutes after
Fowler had banged on the complainant's front door, screaming and
demanding money. 36           'The complainant testified that he also saw
Fowler holding a bottle of lighter fluid that had been taken from

the front porch of the complainant's home. 37                A police officer who
investigated the offense testified that he observed a bottle of
lighter fluid on the ground near the vehicle. 38                  Fowler contends
that the State destroyed the bottle of lighter fluid that was
allegedly used to ignite the vehicle without affording him the
opportunity to test it for fingerprints or DNA. 39                  By destroying
evidence that          was potentially useful to his defense,               Fowler
contends that the State violated his right to due process under
Brady        v.   Maryland,    83   S.   Ct.     1194   (1963),   and   Arizona   v.
Youngblood, 109 s. ct. 333 ( 1988) . 40
        In Brady the Supreme Court held that the government violates
due process when it fails to disclose evidence favorable to the


        36
             Id. at 74-75, 79 80, 93-94.
     37
             Id. at 58, 60, 67-68.
     38
             Id. at 105, 109-11.
     39
             Memorandum, Docket Entry No. 1 1, p. 5.
     40
             Id. at 5-6.
                                          -18-
accused if such evidence is         "material either to guilt or to

punishment, irrespective of the good faith or bad faith of the
prosecution. ,;     83 S. Ct. at 1196 97.     To prove a Brady claim a
petitioner "must show three things:         (1) the evidence at issue is
favorable to the defense, either because it is exculpatory or
impeaching,       (2) the prosecution suppressed the evidence,       and
(3) the evidence is material."      Murphy v. Davis, 901 F.3d 578, 597

(5th Cir. 2018)       (citing United States v.    Brown,   650 F.3d 581,
587 88 (5th Cir. 2011)).        "Suppressed evidence is material 'if
there is a reasonable probability that,          had the evidence been
disclosed to the defense, the result of the proceeding would have
been different."'      Id. (quoting United States v. Bagley, 105 S. Ct.

3375, 3383 (1985)).
     Fowler alleges that the State violated Brady by destroying
evidence, i.e., the bottle of lighter fluid, that might have been
useful to his defense if testing had been done to determine that
his fingerprints and DNA were not present.         To demonstrate a due

process violation where the destruction of evidence is alleged, the
defendant must demonstrate that (1) the State destroyed evidence
whose exculpatory value was "apparent before the evidence was
destroyed"; and (2) the defendant was unable to "obtain comparable
evidence by other reasonably available means."             California v.
Trombetta, 104 S. Ct. 2528, 2534 (1984).       If the exculpatory value
of the evidence is undetermined, but may be "potentially useful" to
the defense, then a defendant must show that the government acted

                                   -19-
with bad faith in destroying the evidence.   Youngblood, 109 S. Ct.
at 337.   "[U]nless a criminal defendant can show bad faith on the
part of the police, failure to preserve potentially useful evidence
does not constitute a denial of due process of law."     ; Illinois
v. Fisher, 124 S. Ct. 1200, 1202 (2004) (per curiam) (The failure
to preserve potentially useful evidence "does not violate due
process 'unless a criminal defendant can show bad faith on the part
of the police."') (quoting Youngblood, 109 S. Ct.· at 337).
     Fowler's claim fails because he does not demonstrate that the
bottle of lighter fluid was destroyed.   The record shows that the
bottle of lighter fluid was preserved by the arson investigator,
who collected it at the scene and placed it in an evidence bag. 41
The arson investigator also collected swabs from the vehicle and
samples of burned debris, placing everything he collected in an
evidence locker. 42   A forensic scientist at the arson laboratory
tested the swabs and debris collected by the arson investigator to


     4
      Court Reporter's Record - Jury Trial Proceedings, vol.· 4,
      1
Docket Entry No. 23-15, pp. 139-40, 142 45, 159-60; State's
Exhibits 23 and 24, Court Reporter's Record     Exhibits, vol. 10,
Docket Entry No. 23-21, pp. 28-29 (photographs depicting bottle of
lighter fluid on the ground near the burned vehicle) ; State's
Exhibit 27, Court Reporter's Record - Exhibits, vol. 1·0, Docket
Entry No. 23-21, p. 32 (photograph depicting evidence bag with
bottle of lighter fluid inside).
      Court Reporter's Record - Jury Trial Proceedings, vol. 4,
     42

Docket Entry No. 23-15, pp. 145-47, 152; State's Exhibits 29 and
30, Court Reporter's Record - Exhibits, vol. 10, Docket Entry
No. 23 21, pp. 33-34 (photographs depicting metal cans containing
swabs and fire debris).
                                 20-
determine whether an ignitable liquid or accelerant was used to
start the fire. 43   She admitted on cross-examination that she did
not test the bottle of lighter fluid for fingerprints or -DNA
because   testing    of   that   kind   was   conducted   at   a    different
laboratory facility, and not at the arson laboratory. 44
     During closing argument defense counsel argued that the arson
investigator "did not do his job" because he did not ask for the
bottle     lighter fluid to be tested for fingerprints or DNA. 45
There is no indication, however, that the bottle of lighter fluid
was not tested because it was destroyed.            Instead,       the record
reflects that the bottle was not tested because the State did not
request it.    Absent a showing that exculpatory or potentially
useful evidence was destroyed by the State in bad faith, Fowler
does not demonstrate that a violation of due process occurred or
that the state court's decision to deny relief was contrary to or
unreasonabl� under Brady or Youngblood.        Therefore, the respondent
is entitled to summary judgment on this claim.



      Court Reporter's Record - Jury Trial Proceedings, vol. 5,
     43

Docket Entry No. 23-16, pp. 23-33; State's Exhibits 33 and 34,
Court Reporter's Record        Exhibits, vol. 10, Docket Entry
No. 23-21� pp. 37-66 (laboratory reports from the Texas Department
of Insurance State Fire Marshal's Office           Forensic Arson
Laboratory) .
      Court Reporter's Record - Jury Trial Proceedings, vol. 5,
     44

Docket Entry No. 23-16, pp. 40-42.
      Court Reporter's Record - Argument Proceedings,
     45
                                                                     vol.   6,
Docket Entry No. 23-17, p. 11.
                                   -21-
D.       Ineffective Assistance of Counsel (Claim 4}

         Fowler's final claim is that his defense counsel was deficient
for failing to investigate by obtaining phone records and a
recorded 911 call. 46     Fowler alleges further that defense counsel
failed to present testimony from two witnesses.47                Claims for
ineffective assistance of counsel are governed by the standard
announced in Strickland v. Washington, 104 S. Ct. 2052 (1984).                  To

prevail under the Strickland standard a criminal defendant must
demonstrate (1) that his counsel's performance was deficient and
(2) that the deficient performance resulted in prejudice.                   Id. at
2064.      "Unless a defendant makes both showings, it cannot be said
that the conviction                  resulted from a breakdown in the
adversary process that renders the result unreliable."                Id.
         To satisfy the deficient-performance prong,       "the defendant
must show that counsel's representation fell below an objective
standard of reasonableness.     11
                                     Strickland, 104 S. Ct. at 2064. This
is   a     "highly   deferential"    inquiry   that   requires        "a    strong
presumption that counsel's conduct falls within the wide range of
reasonable professional assistance."           Id. at 2065.      "It is only
when the lawyer's errors were so serious that counsel was not
functioning as the        'counsel' guaranteed                by the Sixth
Amendment that Strickland's first prong is satisfied.            11
                                                                           Buck v.


     46
          Memorandum, Docket Entry No. 1-1, p. 7.
         41Id.
                                      -22-
Davis, 137 S. Ct. 759, 7.75 (2017) (citation and internal quotation

marks omitted).
      To satisfy the prejudice prong "[t] he defendant must show that
there       is    a    reasonable     probability   that,     but   for    counsel's
unprofessional errors, the result of the proceeding would have been
different."           Strickland, 104 S. Ct. at 2068.         A habeas petitioner
must "affirmatively prove prejudice."               Id. at 2067.      A petitioner
cannot satisfy the second prong of Strickland with mere speculation
and conjecture.           See Bradford v. Whitley, 953 F.2d 1008, 1012 (5th
Cir. 1992).           Conclusory allegations are insufficient to demonstrate

either deficient performance or actual prejudice.                         See Day v.

Quarterman, 566 F.3d 527, 540-41 (5th Cir. 2009).

      1.         Failure to Investigate
      Fowler alleges that his defense counsel's investigation was
deficient because he failed to obtain evidence of ".over one hundred
and   fifty       [phone]     calls    from   [Fowler]   to    [the   complainant]
requesting [that his] money be returned." 48                Fowler contends that
his defense counsel also "declined" to obtain a recording of a 911
cal'l that would have shown that "the only reason the complainant
called the police is because Fowler called the police on him
first." 49



      48
           Memorandum, Docket Entry No. 1-1, p. 7.
      49Id.
                                          -23-
     A     habeas   corpus   petitioner        who    alleges    a     failure    to

investigate on the part of his counsel must state with specificity
what the investigation would have revealed and how it would have
changed the outcome of his trial.            See Miller v. Dretke, 420 F.3d
356, 361 (5th Cir. 2005) (citing United States v. Green, 882 F.2d
999, 1003 (5th Cir. 1989)).        Fowler does not present any phone
records or a recording of the 911 call that he allegedly made to
police.      Likewise, Fowler does not allege facts showing that the
result of his trial would have been different if his counsel had
obtained this evidence and presented it to the jury.                      Fowler's

conclusory allegations are insufficient to demonstrate deficient
performance or actual prejudice.        See Lincecum v. Collins, 958 F. 2d
1271, 1279 (5th Cir. 1992) (denying habeas relief where petitioner
"offered nothing more than the conclusory allegations in his
pleadings" to support his claim that counsel was ineffective for
failing to investigate and present evidence).                Accordingly, Fowler
is not entitled to relief on this claim.

     2.      Failure to Call Witnesses
        Fowler contends that his defense counsel was deficient for
failing to call the police officer who responded to the 911 call
that Fowler allegedly made to police about the complainant. 50
According to Fowler, this unidentified officer ran a license-plate
check     when   investigating   the        call,    which    showed    that     the


     sord.

                                       24
complainant did not own any of the vehicles in his yard. 51              Fowler
also contends that his defense counsel refused to call Gwen Harden,
whom Fowler describes as the mother of one of the complainant's
children, because "she was eyewitness to it all." 52
        "Claims of uncalled witnesses are disfavored, especially if
the claim is unsupported by evidence indicating the witnesses'[]
willingness     to   testify   and    the   substance     of    the   proposed
testimony."     Gregory v. Thaler, .601 F.3d 347, 352 (5th Cir. 2010)
(citing Harrison v. Quarterman, 496 F.3d 419, 428 (5th Cir. 2007)).
A petitioner who alleges ineffective assistance of counsel based on
the failure to call either a "lay [or] expert witness[]" must "name
the witness, demonstrate that the witness was available to testify

and would have done so,        set out the content of the witness's
proposed testimony, and show that the testimony would have been
favorable to the particular defense."              Day,   566 F.3d at 538
(citations omitted).      Absent a showing that a particular witness
would    have   offered   testimony    favorable   to     the   defense,      the
petitioner's claim is speculative and conclusory, and does not
demonstrate either deficient performance on his counsel's part or
resulting     prejudice   to   petitioner's   defense.          See   Sayre   v.
Anderson, 238 F.3d 631, 636 (5th Cir. 2001).
        Fowler does not identify the police officer who responded to
the 911 call that he made, and he does not show that the officer




                                      25-
was available or that he would have testified on Fowler's behalf if

he   had   been   called.    Fowler   further   fails   to   provide   any
information about what, if anything, Gwen Harden would have said if
she had been called to testify.53     Fowler's unsupported allegations
are insufficient to establish that his counsel's performance was
deficient or that he suffered prejudice as a result.         See Day, 566
F.3d at 538; Sayre, 238 F.3d at 636. Accordingly, Fowler fails to
show that he was denied effective assistance by his counsel or that
the state court's decision to deny relief was unreasonable under
the Strickland standard.     Absent a valid claim for relief, Fowler
does not show that he is entitled to a federal writ of habeas
corpus under 28 U.S.C.       §   2254 (d),   and his Petition must be
dismissed.


                   IV.   Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.               A
certificate of appealability will not issue unless the petitioner


                                                        ,·

      The ·complainant testified that he received a call from a
     53

"lady that was outside" on the night of the offense, warning him
that Fowler was outside of his house and that he had lighter fluid
and a lighter in his hand. Court Reporter's Record - Jury Trial
Proceedings, vol. 4, Docket Entry No. 23-15, pp. 33, 62-63, 65.
The caller was identified as "Miss Hardin." Id. at 66. If she is
the same eyewitness that Fowler claims his defense counsel should
have called, it is not clear that her testimony would have been
helpful to his defense.
                                   -26-
makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.        §    2253 {c) (2), which requires a petitioner to

demonstrate    "that     'reasonable jurists would find the district
    ,. '

court 1 s assessment of the               constitutional    claims   debatable or

wrong.'"   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604                    (2000)).      Under the

controlling standard this requires a petitioner to show that

"jurists of reason could disagree with the                   [reviewing]      court's

resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement

to proceed further."              Buck,    137 S. Ct. at 773         (citation and

internal quotation marks omitted).

      After careful review of the pleadings and the applicable law,

the court concludes that reasonable jurists would not find the

assessment    of   the       constitutional        claims   debatable    or   wrong.

Because the petitioner does not demonstrate that his claims could

be resolved in a different manner, a certificate of appealability

will not issue in this case.


                             V.   Conclusion and Order

      The court ORDERS as follows:

      1.   Respondent's Motion for Summary Judgment                     (Docket
           Entry No. 22) is GRANTED.

      2.   Petitioner's Motion for Dismissa,l of Charges and
           Conviction (Docket Entry No. 24) is DENIED.


                                            2 7-
     3.   The Petition for     a Writ of Habeas Corpus By•· a
          Person in State     Custody filed by David Fowler
          (Docket Entry No.    1) is DENIED, and this action
          will be dismissed   with prejudice.

     4.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

     SIGNED at Houston, Texas, on this the 30th day of June, 2021.




                                             SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE




                                -28-
